    Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 1 of 12 PageID #: 38301




                           UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
    Plaintiff,

v.                                                                     Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.
    Defendants.


CABELL COUNTY COMMISSION,
     Plaintiff,

v.                                                                     Civil Action No. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.
    Defendants.

       PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO MCKESSON
     CORPORATION’S MOTION IN LIMINE TO EXCLUDE EVIDENCE REGARDING
             DAVID GUSTIN’S CRIMINAL PROSECUTION AND PLEA

         Plaintiffs, the City of Huntington and the Cabell County Commission (“Plaintiffs”), hereby

submit this memorandum of law in opposition to Defendant McKesson Corporation’s (hereinafter

“McKesson”) motion in limine to exclude evidence regarding the criminal prosecution and plea of

its former Director of Regulatory Affairs, David Gustin, for violations of the Controlled

Substances Act (hereinafter “CSA”).

         On January 3, 2020, Judge Polster issued an evidentiary order memorializing his rulings as

to certain pretrial motions in limine and other evidentiary motions.1 As part of that order, Judge

Polster directly addressed – and DENIED2 – a motion in limine filed by McKesson seeking to


1
  See Dkt. # 3058; attached as Ex. “A” hereto.
2
  The only portion of McKesson’s motion in limine that was granted related to the use of Mr. Gustin’s 2019
indictment. Judge Polster concluded that the indictment itself would be excluded “absent proof of a corresponding


                                                        1
 Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 2 of 12 PageID #: 38302




exclude evidence as to Mr. Gustin’s criminal prosecution for CSA violations.3 In describing his

rulings, Judge Polster stated that “as a general matter, these rulings apply to remanded cases tried

by transferor courts” and that the “[d]ecisions that have been made in the case continue to apply

unless circumstances change warranting their modification.”4 “In the future,” Judge Polster

counseled, “the parties should generally not file in any MDL case a motion (including a motion

for reconsideration) addressing an evidentiary issue already addressed below.”5

         Notwithstanding Judge Polster’s clear instructions, McKesson has now filed a motion in

limine that attempts to revisit the very same evidentiary issues encompassed within the January 3,

2020 Evidentiary Order. Because McKesson cannot show that the particular circumstances of

these cases warrant a revision of Judge Polster’s prior ruling, the motion in limine described below

should be denied in accordance with the CT1 Evidentiary Order.

         Moreover, even if the CT1 Evidentiary Order were not applicable (which it is), McKesson

still should not prevail on any of its legal or factual arguments. In short, McKesson’s motion

simply does not (and cannot) demonstrate that the evidence it seeks to exclude is inadmissible.

Thus, for these reasons explained in greater detail below, Plaintiffs respectfully request that the

Court deny McKesson’s motion.

                                                    BACKGROUND

         David Gustin, former Director of Regulatory Affairs (“DRA”) for McKesson’s North




final judgment or conviction.” Ex. “A” at 19. However, a final judgment and conviction has now been entered as to
Mr. Gustin, thereby rendering the underlying Information filed in 2020 sufficiently reliable to be admissible. United
States v. Gustin, 20-cr-00038, Dkt. No. 19 (E.D. Ky.). This conclusion also logically flows from the prior positions
taken by McKesson on this evidence as part of its briefing of this issue with Judge Polster. There, McKesson argued
that “the only relevance of an indictment depends on the truth of its allegation.” Dkt. # 2666 at 10. The truth of the
statements contained in the 2020 Information has now been established based on Mr. Gustin’s guilty plea and
subsequent conviction.
3
  Ex. A at 19.
4
  Ex. A at 1.
5
  Ex. A at 2.


                                                          2
    Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 3 of 12 PageID #: 38303




Central region, was in charge of overseeing the company’s regulatory processes for a territory

spanning 15 states.6 Within the North Central region, Mr. Gustin was responsible for McKesson’s

distribution center located in Washington Court House, Ohio, among others.7 This specific

distribution center, at issue in both this pending litigation and Mr. Gustin’s criminal case, was and

is responsible for distributing to an area that encompasses West Virginia (including Cabell

County), Kentucky, and Ohio. Mr. Gustin held this regulatory position from 2008 until 2014 and

subsequently retired from McKesson in 2016.8 Following an investigation by the U.S. Attorney’s

Office (hereinafter “USAO”), Mr. Gustin was indicted on March 21, 2019 for “conspir[ing] with

others to knowingly and intentionally distribute and dispense a quantity of pills containing

controlled substances, to include oxycodone, . . . hydrocodone, . . . and alprazolam.” See United

States v. Gustin, 19-cr-00014, Dkt. No. 1 (E.D. Ky.).

         Subsequent to the filing of this indictment, Mr. Gustin and the USAO reached a plea

agreement under which Mr. Gustin pled guilty to a lesser charge and, in exchange, the USAO

agreed to dismiss the above mentioned charge. Therefore, on July 7, 2020, the USAO filed a new

criminal information which stated that Mr. Gustin “knowingly failed to make, keep, and furnish a

record, report, notification, declaration, order and order form, statement, invoice, and information

required by the Controlled Substances Act and its implementing regulations” and further stated

that Mr. Gustin “knowingly failed to disclose suspicious orders of controlled substances to the

Drug Enforcement Administration as required by 21 C.F.R. § 1301.74(b).” See United States v.

Gustin, 20-cr-00038, Dkt. No. 4 (E.D. Ky.). As McKesson states in its motion, Mr. Gustin did in

fact enter a plea agreement to the charges contained in the new criminal information on the same



6
  Gustin 8/17/18 Depo at 29:12-29:23; attached as Ex. “B” hereto.
7
  Ex. B at 165:10-165:17.
8
  Ex. B at 18:13-18:21.


                                                        3
    Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 4 of 12 PageID #: 38304




day it was filed. See United States v. Gustin, 20-cr-00038, Dkt. No. 7 (E.D. Ky.). The court also

accepted Mr. Gustin’s plea agreement the same day the criminal information was filed. The court

scheduled sentencing for October 15, 2020, where, pursuant to the plea agreement, the government

agreed to dismiss the 2019 indictment and Mr. Gustin was sentenced on the new criminal

information. See United States v. Gustin, 20-cr-00038, Dkt. No. 19 (E.D. Ky.).

                                                         ARGUMENT

           Mr. Gustin’s 2020 criminal information9, plea agreement, judgment and sentence are

admissible as they are all relevant, the probative value of each substantially outweighs any

potential prejudice, and the foregoing is admissible under the Federal Rules of Evidence and prior

rulings from the MDL Court.

                I.       Evidence Regarding Mr. Gustin’s 2020 Criminal Information and Plea
                         Agreement Is Admissible.

           McKesson’s argument that Mr. Gustin’s 2020 criminal information and plea are

inadmissible hearsay should fail. (McKesson Mem. at 4-5). McKesson improperly attempts to

pigeonhole these documents into the limited hearsay exception of FED. R. EVID. 803(22). However,

these documents are clearly admissible pursuant to the hearsay exception contained in FED. R.

EVID. 803(8). Rule 803(8) applies to “factual findings resulting from an investigation made

pursuant to authority granted by law.” See Nipper v. Snipe, 7 F.3d 415, 417 (4th Cir. 1993). As

explained in Nipper, “a review of the advisory committee note to Rule 803 makes plain that the

drafters intended this portion of the rule to relate to findings of agencies and offices of the

executive branch.” Id.

           The Fourth Circuit Court of Appeals has further utilized the ruling in Nipper to conclude

that an administrative law judge’s (appointed by the National Transportation Safety Board)


9
    Plaintiffs do not currently seek to introduce evidence related to Mr. Gustin’s 2019 indictment.


                                                             4
Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 5 of 12 PageID #: 38305




systematic and detailed opinion met the “investigations” requirement of Rule 803(8)(c). See Zeus

Enterprises, Inc. v. Alphin Aircraft, Inc., 190 F.3d 238, 242 (4th Cir. 1999) (citing Nipper v. Snipe,

7 F.3d 415(4th Cir. 1993)). In Zeus, the Fourth Circuit held that “Rule 803(8) is grounded on the

assumption ‘that a public official will perform his duty properly and the unlikelihood that he will

remember details independently of the record.’” Id. at 241. Certainly, considering the Fourth

Circuit’s rulings in Nipper and Zeus, the 2020 criminal information and the related plea agreement

are a result of investigations and findings by an agency of the executive branch, the U.S. Attorney’s

Office. The accuracy of the investigations and findings are further verified by Mr. Gustin’s

acceptance of the plea agreement and the court’s adjudication of Mr. Gustin on the charges that

spawned from that investigation.

       Further, as mentioned above, Judge Polster, in the Opioid MDL, found the following

specifically as to Mr. Gustin’s criminal prosecution and related materials: “[a]s to criminal

investigations . . . a properly-prepared investigative report is admissible so long as ‘the opponent

does not show that the source of information or other circumstances indicate a lack of

trustworthiness.’ See FED. R. EVID. 803(8).” See Evidentiary Order, 1:17-md-02804, Dkt. No.

3052 (N.D. Ohio). The USAO’s criminal investigation directly resulted in and is commemorated

by the 2020 criminal information and related plea agreement that ultimately culminated in Mr.

Gustin being adjudicated and sentenced on the underlying criminal offense. McKesson has not

sufficiently raised the issue of trustworthiness as to the contents of either document, nor could it

given that Mr. Gustin has expressly agreed to the accuracy of these very allegations and has been

adjudicated and sentenced based upon them.

       These admissions are further supported by findings of Congress in its investigation to the

opioid epidemic in West Virginia. As detailed by Congress, McKesson reported no suspicious




                                                  5
 Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 6 of 12 PageID #: 38306




orders for any pharmacies in the entire state of West Virginia from May 2008 to July 31, 2013. 10

Similarly, McKesson admitted to failing to report suspicious controlled substance orders in

violation of the CSA as part of its 2017 settlement with Drug Enforcement Administration

(hereinafter “DEA”), further supporting the trustworthiness of the statements contained in Mr.

Gustin’s plea agreement.11

        Mr. Gustin’s 2020 criminal information and plea agreement are also admissible under

FED. R. EVID. 807. Rule 807, referred to as the residual hearsay exception, allows for a hearsay

statement to be admitted even if it does not fall under any of the exceptions found in Rule 803 if

the statement is supported by sufficient guarantees of trustworthiness and is more probative on

the point for which it is offered than other evidence the proponent can obtain. See FED. R. EVID.

807. The Ninth Circuit has also ruled on this issue finding that a plea agreement is admissible

under Rule 807. See In re Slatkin, 525 F.3d 805, 812 (9th Cir. 2008).

        In this case, Plaintiffs have established the sufficient guarantees of trustworthiness

surrounding Mr. Gustin’s 2020 criminal information and plea agreement through Mr. Gustin’s

admissions against his own interest, the congressional findings, and McKesson’s own admissions

of CSA violations. Additionally, the plea agreement satisfies the second prong of Rule 807

because it is highly probative evidence on the points in which it is offered and because Plaintiffs

have not been able to obtain additional testimony concerning these events from Mr. Gustin

himself.12


10
   Red Flags and Warning Signs Ignored: Opioid Distribution and Enforcement Concerns in West Virginia at p.
240-241; attached as Ex. “C” hereto.
11
   In January 2017, McKesson entered into a $150 million settlement agreement with the DEA for systemic CSA
violations at various distribution centers nationwide including the Washington Court House distribution center. As
part of the 2017 settlement agreement, McKesson accepted responsibility for not identifying and reporting suspicious
orders as required by the CSA and the 2008 settlement agreement with DEA. (MCKMDL00355350; attached as Ex.
“D” hereto).
12
   During Mr. Gustin’s only deposition after being indicted in 2019, Mr. Gustin invoked his right against self-
incrimination to every question other than his name. (See generally Gustin 10/14/19 Depo; attached as Ex. “E”


                                                         6
 Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 7 of 12 PageID #: 38307




           Finally, this Court is more than capable of sorting out what evidence should or should not

be admitted along with giving that evidence the proper weight upon its admission. The Fourth

Circuit has held that, during a bench trial, an “experienced trial judge [is] able to separate the

emotional impact from the probative value of potentially prejudicial evidence.” U.S. v.

Hassanzadeh, 271 F.3d 574, 578 (4th Cir. 2001); see, e.g., Schultz v. Butcher, 24 F.3d 626, 632

(4th. Cir 1994). A district court within this circuit has also held that “a general inclination on the

judge’s part to let in as much of the proffered evidence as possible, without seriously prejudicing

a party, would seem to be a reasonable guiding principle.” In re Sanctuary Belize Litig., 2020

WL 2467280, at *2 (D. Md. May 13, 2020). Thus, this Court is in the best position to listen to

the evidence of Mr. Gustin’s 2020 criminal information and plea agreement and give it the

appropriate weight without undue prejudice to McKesson.

              II.     Evidence Regarding Mr. Gustin’s 2020 Criminal Information and Plea
                      Agreement Is Relevant.

           McKesson’s contention that “[t]he 2020 Information and plea agreement should also be

excluded because they lack probative value” is flatly incorrect. (McKesson Mem. at 5). In fact, the

information contained within these documents has exceedingly high probative value to the issues

in this litigation. Additionally, the facts alleged in the criminal information have been confirmed

by Mr. Gustin himself through his plea agreement and by McKesson’s own internal documents.

           The allegations set forth in the 2020 criminal information are described above and allege

Mr. Gustin, in short, violated the CSA by failing to report suspicious orders to the DEA. See United

States v. Gustin, 20-cr-00038, Dkt. No. 4 (E.D. Ky.). Indeed, the plea agreement signed by Mr.

Gustin admits these allegations.

           For greater context, Mr. Gustin admitted in his plea agreement that while he was a DRA


hereto).


                                                   7
 Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 8 of 12 PageID #: 38308




for McKesson he “was responsible for identifying suspicious orders of controlled substances in

his region.” See Gustin at Dkt. No. 7, para. 3(b). However, at the directive of McKesson, Mr.

Gustin was “specifically instructed to ‘[r]efrain from using the word ‘suspicious’ in

communications.’” Id. Importantly, these admissions are completely consistent with the policies

created and enforced by McKesson. McKesson’s own Controlled Substances Monitoring Program

(“CSMP”), which began in 2008, instructed employees to “refrain from using the word

‘suspicious’ in communications.”13 Mr. Gustin simply followed this directive as did his other

colleagues around the country.

          These instructions were clearly followed as evidenced by the DEA’s investigation into

McKesson distribution centers nationally, including the Washington Court House distribution

center that was supervised by Mr. Gustin and which distributed opioids into Cabell County.

Specifically, as to the Washington Court House distribution center, in its November 4, 2014 letter

DEA noted "McKesson did not report any orders as suspicious for years after the 2008 settlement

with DOJ and DEA. When DEA began to investigate this silence, McKesson's Regional Director

of Regulatory Affairs [David Gustin] told DEA investigators that he did not know what a

suspicious order was."14

          In his plea agreement, Mr. Gustin admitted to unlawful conduct related to Community Drug

of Manchester, a Kentucky pharmacy. Among his admissions in the plea agreement, Mr. Gustin

details letters sent to the DEA in 2012 reporting that McKesson “had ceased selling all controlled

substances to Community Drug as of [May 1, 2012].” See Gustin at Dkt. No. 7, para. 3(f). In

another letter sent twenty days later on May 21, 2012, Mr. Gustin informed the DEA “that

McKesson had ‘conducted additional review’ and resumed sales [to Community Drug] on May


13
     MCKMDL00000021; attached as Ex. “F” hereto.
14
     MCKMDL00409453; attached as Ex. “G” hereto.


                                                   8
 Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 9 of 12 PageID #: 38309




18, 2012.” Id. Mr. Gustin also admitted that the “subsequent letter [of May 21, 2012] did not

disclose to the DEA that Community Drug had been filling high volumes of out-of-state

prescriptions for oxycodone or that [Mr. Gustin’s] ‘additional review’ did not find any legitimate

justification for Community Drug’s suspicious ordering.” Id.

        McKesson erroneously argues that this plea agreement and the admitted conduct is not

relevant because “Mr. Gustin pleaded to a charge that he failed to report to the DEA certain orders

place by a pharmacy in Kentucky in 2011 and 2012.” (McKesson Mem. at 5). When considering

Mr. Gustin’s role as DRA over McKesson’s Washington Court House distribution center, which

distributes opioids to Kentucky and West Virginia alike, this information is probative to not only

show nationwide and systemic failures by McKesson, but also to demonstrate failures in Cabell

County and the City of Huntington, an area approximately 100 miles away from Manchester,

Kentucky.

        Further, McKesson’s argument that pills distributed by its Washington Court House

distribution center to pharmacies within Kentucky are not relevant also fails to consider the well-

established principle of pill migration, which McKesson has acknowledged on many occasions. In

fact, one of the reasons for the influx of pills and harm into Cabell County was the “Oxy Express”

or “Blue Highway” by which opioid pills migrated from at least as far away as Florida.

McKesson’s own internal documents and employees readily acknowledge this migration of

opioids into places like West Virginia.15 Similarly, McKesson’s own DEA expert, Lydia Bagley,

has conceded familiarity with the concepts of pill migration and the “Oxy Express.” 16 If pills

distributed to pharmacies in Florida migrated to West Virginia – which they did – pills distributed



15
   MCKMDL00407451; attached as Ex. “H’ hereto; Hartle 8/1/18 Depo at 318:24-319:10; attached as Ex. “I”
hereto.
16
   9/25/20 Lydia Bagley Depo at 94:18-95:23; attached as Ex. “J” hereto.


                                                      9
Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 10 of 12 PageID #: 38310




to a pharmacy 100 miles away from Cabell County certainly shared that same propensity.

       Even more directly, as part of his plea agreement, Mr. Gustin readily acknowledged that

the pills being sold by Community Drug migrated out of that community. To this point, the plea

agreement states:

               Community Drug dispensing data provided to [Mr. Gustin] in the
               subsequent months showed that drugs Community Drug was
               ordering from McKesson continued to be dispensed for prescriptions
               from outside the immediate vicinity, including out-of-state doctors . .
               . [Mr. Gustin] did not report any of this ordering to DEA as
               suspicious.

See Gustin at Dkt. No. 7, para. 3(g) (emphasis added).

       The probative value of the 2020 criminal information and the related plea agreement clearly

outweighs any prejudice. In its motion, McKesson incorrectly argues it is unfairly prejudiced by

the admission of Mr. Gustin’s plea agreement because it is inconsistent with its CSMP and because

it had no ability to negotiate the terms of the agreement. (McKesson Mem. at 5). As discussed

earlier in this brief, the admissions within Mr. Gustin’s plea agreement are the same admissions

McKesson made in its 2017 settlement agreement with the DEA. Not only does McKesson fail to

point out inaccuracies within Mr. Gustin’s admissions, its actual agreement with the admitted facts

is established through its own internal documents and the 2017 settlement agreement with DOJ.

In the event any prejudice does exist, this Court is well qualified to weigh the evidence associated

with the plea agreement along with other evidence concerning McKesson’s CSMP and provide the

plea agreement the weight it deserves based on the totality of the evidence presented at trial.

                                             CONCLUSION

       The evidence stemming from Mr. Gustin’s 2020 criminal information, related plea

agreement, and final judgment are relevant and admissible in this case. Thus, Plaintiffs respectfully

request that the Court deny McKesson’s motion in limine and permit Plaintiffs to present this



                                                 10
Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 11 of 12 PageID #: 38311




evidence at the upcoming trial.

       Dated: October 30, 2020                  Respectfully submitted,


                                          /s/ Paul T. Farrell, Jr.                     .
                                          Paul T. Farrell, Jr., Esq. (W.Va Bar No. 7443)
                                          FARRELL LAW
                                          P.O. Box 1180
                                          Huntington, WV 25714-1180
                                          422 Ninth Street, 3rd Floor
                                          Huntington, WV 25701
                                          Office: 304.523.7285
                                          Cell: 304.654.8281
                                          Email: paul@farrell.law

                                          Anne McGinness Kearse, Esquire
                                          MOTLEY RICE
                                          28 Bridgeside Boulevard
                                          Mt. Pleasant, SC 29464
                                          843-216-9000
                                          Fax: 843-216-9450
                                          Email: akearse@motleyrice.com

                                          Brandon L. Bogle (WV PHV-40313)
                                          LEVIN, PAPANTONIO, THOMAS,
                                          MITCHELL, RAFFERTY, AND PROCTOR,
                                          P.A.
                                          316 S. Baylen St., Ste. 600
                                          Pensacola, FL 32502
                                          850-435-7043
                                          Fax: 850-436-6043
                                          Email: bbogle@levinlaw.com




                                     11
Case 3:17-cv-01362 Document 1129 Filed 10/30/20 Page 12 of 12 PageID #: 38312




                                  CERTIFICATE OF SERVICE

        I certify that on October 30, 2020, a copy of the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system. This filing will also be served on all parties by

email to: Track2OpioidDefendants@ReedSmith.com and mdl2804discovery@motleyrice.com.


                                                        /s/ Moniqúe Christenson
                                                        Monique Christenson (SC Bar No. 104063)
                                                        MOTLEY RICE LLC




                                                  12
